UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JUAN JOSE VARGAS GARCIA, MARIO
MORALES ORTEGA, CONRADO RUIZ
RIVERA, JULIAN JACOBO GARCIA, JUAN
HILARIO VENTURA REYES, JUAN MANUEL
PEREZ CORDERO, HECTOR FELIPE TAPIA
DE JESUS, ABEL REYES DAMIAN, JORGE
PEDRO ESTRADA RODRIGUEZ, RAUL ORDER
LOPEZ MARTINEZ,

 

18-CV-10650 (KNF)
Plaintiff,

-against-

MATTHEW PARK, CHANG Y PARK,
C AND J BROTHERS, INC.

Defendants.
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE
Based upon the Court’s review of the parties’ written settlement agreement, as modified,
see Docket Entry No. 36, the settlement agreement is approved as fair and reasonable. The Court
dismisses this case with prejudice. The Clerk of Court is directed to record this case and all

pending motions as closed on the docket sheet maintained for this action.

Dated: New York, New York SO ORDERED:
December 30, 2019

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE
